UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                                ORDER

VICTOR WALKER,                                                19 Cr. 334 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant previously scheduled for

January 17, 2020, will take place on February 19, 2020 at 3:30 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January [, 2020
                                           SO ORDERED.



                                                                 V
                                           Paul G. Gardephe
                                           United States District Judge
